Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 1 of 8



                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By CAsbell at 1:58 pm, Jul 14, 2020
Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 2 of 8
Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 3 of 8
Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 4 of 8
Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 5 of 8
Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 6 of 8
Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 7 of 8
Case 5:19-cr-00002-LGW-BWC Document 91 Filed 07/14/20 Page 8 of 8
